DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 1/6/2021, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate “column_line_”, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
 Claims 1-7 stand rejected. Claim 8 is newly added. Claims 1-8 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see Arguments/Remarks, filed 1/6/2021, with respect to 112(b) rejections and claim objections have been fully considered and are persuasive.  The previous 112(b) rejections and claim objections has been withdrawn. 

Response to Amendment
Claim Objections
Claim 7 line 6 recites “of arsenic contaminated”. The Examiner believes the “contaminated” is a duplicate word that should be deleted.
Dependent claims are objected to based on their dependency on objected parent claims.

Specification
Applicant’s original disclosure is objected to for failing to sufficiently disclose claim 2 “synthesis of gamma alumina nanoparticles using an aluminum salt formed using aluminum metal and sodium hydroxide.” The disclosure does not indicate utilizing aluminum metal and sodium hydroxide to generate a gamma alumina nanoparticles.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 line 5 recites “synthesis of gamma alumina nanoparticles using an aluminum salt formed using aluminum metal and sodium hydroxide.” Applicant’s original disclosure fails to sufficiently disclose utilizing both aluminum metal and sodium hydroxide to generate gamma alumina. Pg7 of Applicant’s original 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “for the purification of fluoride and arsenic contaminated water” in the preamble. However, it is unclear from the body of the claim as to how the body is functioning to provide the claimed purified fluoride and arsenic contaminated water.
Dependent claims are rejected for depending upon a rejected independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Burba et al. (US2008/0156734; hereinafter “Burba”) in view of Zamorategui et al. (NPL – Synthesis and characterization of gamma alumina and compared with an activated charcoal on the fluoride removal from potable well water; hereinafter “Zamorategui”), further in view of Rau (US2016/0280566), and further in view of Jo et al. (US2011/0266213; hereinafter “Jo”).
Applicant’s claims are directed toward an apparatus. 
Regarding claims 1-4; Burba discloses an adsorbent based filter for the purification of arsenic contaminated water (See Burba abstract, Pr. 2; removal of arsenic from an aqueous solution.), the adsorbent based filter comprising gamma alumina adsorbent in a sediment removal filter cartridges (See Burba Fig. 1-3, Pr. 23-24, 37, 49, 51; container 105, that may be a cartridge and may further prevent the passage of fines and other particulates out of the container. The filter may have an arsenic fixing agent disposed in the housing, where the fixing agent may include particulate solids such as gamma-alumina.)
wherein the sediment removal filter cartridges is attached to an inlet of an overhead tank containing contaminated water, and another one of the sediment removal filter cartridges is connected to an outlet of a container where treated water is stored (See Burba Fig. 1-3, par. [25]; the container may be connected to a manifold downstream of the container. Par. [49-54]; the inlet 125 and outlet 130.).
Burba does not disclose 1) a nanoadsorbent that adsorbs fluoride in contaminated water, 2) where the nanoadsorbent is 130-150 g of a gamma alumina nanoadsorbent in a plurality of sediment removal filter cartridges, 3) wherein the gamma alumina nanoadsorbent has a size in a range of 20 to 25 nm, and 4) the plurality of sediment removal filter cartridges are arranged in series.
Zamorategui relates to Burba by 1) utilizing gamma alumina for the purification of fluoride removal from potable well water (See Zamorategui introduction, abstract), and further discloses utilizing gamma alumina nanoadsorbent (See Zamorategui Pg3 Particle size and morphology; the powder of gamma alumina contains nanofibers. Pg2 Experimental procedure; the gamma alumina is in a nanopowder). Zamorategui further indicates measuring the adsorption of fluoride ions using the Langmuir equation                                 
                                    q
                                    e
                                    =
                                    
                                        
                                            k
                                            *
                                            Q
                                            m
                                            a
                                            x
                                            *
                                            C
                                            e
                                        
                                        
                                            (
                                            1
                                            +
                                            k
                                            C
                                            e
                                            )
                                        
                                    
                                
                            , were qe is the amount of fluoride ion adsorbed per gram of adsorbent, Qmax is the maximum amount of fluoride ion per unit weight of absorbent to form a complete monolayer on the surface (mg • g-1), k is the Langmuir constant, and Ce is the concentration of fluoride ion remaining in the solution (See Zamorategui Pg4 Langmuir isotherm). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Burba’s filter cartridge that utilizes gamma alumina, further with Zamorategui’s Langmuir equation to determine an appropriate amount of gamma alumina utilized (i.e. 130-150g), since Langmuir’s equation utilizes a number of variables to indicate the amount of ions being removed per gram of adsorbent, in order to provide a suitably purified fluid (See Zamorategui Pg4 Langmuir isotherm; the Langmuir equation that utilizes a plurality of variables would allow a person of ordinary skill in the art to determine an optimum working range to achieve the recognized result of purifying a desired amount of fluid.). 
The modified combination of Burba and Zamorategui further does not disclose 2) a plurality of sediment removal filter cartridges, 3) wherein the gamma alumina nanoadsorbent has a size in a range of 20 to 25 nm, and 4) the plurality of sediment removal filter cartridges are arranged in series.
Rau relates to the combination by utilizing a system of configurable filtering systems that utilizes a plurality of filter cartridges to remove contaminants from a fluid (See Rau Fig. 6-8, Pr. 2, 91, 171, 179; plural screw on filter cartridges with membrane filter cartridges 417 in series. Pr. 157; Plural filter cartridge bodies 502. ), and further discloses the filter cartridges in series (See Rau Fig. 7, par. [2, 91, 171, 179]; membrane filter cartridges 417 in series). Rau indicates that if a fluid flowing through the particulate filters require further filtering, it may flow through additional treatment and/or filtration from the step-down membrane filter (See Rau Pr. 171). The membrane of the filter cartridges in series have a decreasing porosity as the fluid flows through each of the step-down membrane filter cartridge 417 in series. Each of the membrane filter separates only a portion of the contaminants and/or particulates from the fluid passing therethrough because each membrane filter cartridge has a specific porosity that is determined (See Rau Fig. 6-8, Pr. 171). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the modified combination’s filtering system with Rau’s filter cartridge, that removes a contaminant from a fluid, in series and utilizes a plurality of filter cartridges, in order to provide multistage purification that can purify specific materials as it travels through the series of stages (See Rau par. [171]; the filtering cartridges 417 has a decreasing porosity of the membrane in each of the step-down membrane filter cartridge 417 in series. The differing porosity may further alter the separation of particular contaminants/particulates), since Rau indicates utilizing the step-down filters in series may provide additional treatment and/or filtration in order to provide a treated fluid that sufficiently meets determined standards for purity and quality control (See Rau Pr. 171).
The modified combination of Burba, Zamorategui, and Rau further does not disclose 3) wherein the gamma alumina nanoadsorbent has a size in a range of 20 to 25 nm.
However, the combination indicates that alumina is utilized and can further contain metal oxides and/or porous ceramics (See Burba Pr. 37).
Jo relates to the prior art by disclosing a fibrous ceramic filter utilized in water purification (See Jo abstract, Pr. 2), and further indicates that the ceramic filter may also include a powdery nano-alumina incorporated into the ultrafine fibers or coated thereon (See Jo Pr. 27). The ultrafine ceramic fibers may be of metal oxide selected from gamma-alumina, and may further contain a diameter of 1 nm or more (See Jo Pr. 42, 47). The ceramic filter of Jo, that utilizes the nano-alumina incorporated into the fibers, provides a high permeation flow rate because of low pressure drop upon filtration while having high filtration efficiency enough to remove ultrafine particles such as viruses, and also which is able to be regenerated, thus having a long lifespan (See Jo Pr. 12). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s filtering system, with Jo’s ceramic filter that utilizes gamma-alumina having a diameter of 1 nm or more (i.e. 20-25 nm), in order to provide a filter with high permeation flow rate because of low pressure drop upon filtration while having high filtration efficiency enough to remove ultrafine particles such as viruses, and also which is able to be regenerated, thus having a long lifespan (See Jo Pr. 12). 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 3: The nanoadsorbent based filter for the purification of fluoride and arsenic contaminated water as claimed in claim 1, wherein the nanoadsorbent based filter uses the force of gravity for filtration, without using electricity (See Burba par. [31]; the solution can flow through the container under the influence of gravity. Burba further does not indicate utilizing electricity).
Claim 4: The nanoadsorbent based filter for the purification of fluoride and arsenic contaminated water as claimed in claim 1, wherein a filtration rate can be adjusted by increasing a height of the overhead tank containing contaminated water (See Burba par. [31]; there are various ways to control the flow of the aqueous solution into and through the container. Burba also indicates the flow through the container may be influenced via gravity. Thus, Burba indicates that the various methods to control the flow by increasing the amount of water in the tank will enact an increased pressure of the fluid, and increase the flow of the solution through the filtering medium. Additionally, adjusting the height of an object in gravity flow, will increase the potential energy [PE = mgh; where h is the height]; thus increasing the height increases the energy output, which affects the velocity within a flow rate.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Burba et al. (US2008/0156734; hereinafter “Burba”), Zamorategui et al. (NPL – Synthesis and characterization of gamma alumina and compared with an activated charcoal on the fluoride removal from potable well water; hereinafter “Zamorategui”), Rau (US2016/0280566), and Jo et al. (US2011/0266213; hereinafter “Jo”), as applied to claim 1 above, and further in view of Ysla et al. (NPL – A Simple Way to Produce γ-Alumina From Aluminum Cans by Precipitation Reactions; hereinafter “Ysla”).
Applicant’s claims are directed toward an apparatus. 
Regarding claim 2; the combination of Burba, Zamorategui, Rau, and Jo discloses the nanoadsorbent based filter for the purification of fluoride and arsenic contaminated water as claimed in claim 1 (See combination supra).
The combination does not disclose, wherein the gamma alumina nanoadsorbent is formed by a synthesis of gamma alumina nanoparticles using an aluminum salt formed using aluminum metal and sodium hydroxide.
Ysla relates to the prior art by disclosing a gamma alumina production (See Ysla abstract, introduction). Ysla suggests that the aluminum powders are obtained by high-energy milling of aluminum cans, as it is a good option for metal recycling, energy saving, as well as hydrogen production. Additionally, sodium hydroxide is used as the precipitating agent, as it turned out to be more ecologically compatible since it did not release harmful environmental compounds (See Ysla abstract). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s filtering system that utilizes gamma alumina, to incorporate Ysla’s suggestion of using aluminum powders obtained from aluminum cans, since the metal obtained from aluminum is good for recycling, energy saving, as well as hydrogen production; and utilizing sodium hydroxide as a precipitating agent since the sodium hydroxide is more ecologically compatible since it did not release harmful environmental compounds (See Ysla abstract).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Burba et al. (US2008/0156734; hereinafter “Burba”), Zamorategui et al. (NPL – Synthesis and characterization of gamma alumina and compared with an activated charcoal on the fluoride removal from potable well water; hereinafter “Zamorategui”), Rau (US2016/0280566), and Jo et al. (US2011/0266213; hereinafter “Jo”), as applied to claim 1 above, and further in view of Rathore et al. (NPL – Competitive Adsorption of Arsenic and Fluoride onto Economically Prepared Aluminum Oxide/Hydroxide Nanoparticles: Multicomponent Isotherms and Spent Adsorbent Management; hereinafter “Rathore”).
Applicant’s claims are directed toward an apparatus. 
Regarding claim 5; the combination of Burba, Zamorategui, Rau, and Jo discloses the nanoadsorbent based filter for the purification of fluoride and arsenic contaminated water as claimed in claim 1 (See claim 1 supra), wherein the nanoadsorbent based filter removes 20-30 mg/g fluoride ions (See Zamorategui Table 1; Qmax, i.e. the maximum amount of fluoride ion per unit weight of absorbent is 21.3 mg/g). 
The combination does not disclose removing 25-30 mg/g arsenic (III).
Rathore relates to the combination by purifying arsenic and fluoride from contaminated water using alumina/activated alumina, and further discloses arsenic and fluoride having concentrations of 100 to 1000 µg/L and 5000 to 30000 µg/L, respectively (See Rathore Pg8084 C2Pr1). Rathore also indicates that in many cases it is possible to reuse the spent adsorbents through its regeneration (See Rathore Pg8081 C2Pr2; this indicates that the spent adsorbents may be regenerated to be reused). The arsenic (As) (III) is further predominantly present in the solution during the pH range of 3-8 (See Rathore Pg 8087 C1 sect. 4.3). Rathore further indicates that the % removal of As may be anywhere from 82-90% (i.e. 82-820 – 90-900 µg/L removed) (See Rathore Table 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination with Rathore’s removal of arsenic that may be anywhere from 25-30 mg/g arsenic(III) (See Rathore Table 3), since Rathore indicates that the spent adsorbents may be reused after regeneration See Rathore Pg8081 C2Pr2; this indicates that the spent adsorbents may be regenerated to be reused and thus reused to further remove As), and that the parameters of how much arsenic is removed within a finite amount of water would have been experimented to reach another workable range since they are variables in which a recognized result, before the determination of the optimum or workable ranges of said variable, might be characterized as routine experimentation. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burba et al. (US2008/0156734; hereinafter “Burba”), Zamorategui et al. (NPL – Synthesis and characterization of gamma alumina and compared with an activated charcoal on the fluoride removal from potable well water; hereinafter “Zamorategui”), Rau (US2016/0280566), and Jo et al. (US2011/0266213; hereinafter “Jo”), as applied to claim 1 above, and further in view of Rathore et al. (NPL – Competitive Adsorption of Arsenic and Fluoride onto Economically Prepared Aluminum Oxide/Hydroxide Nanoparticles: Multicomponent Isotherms and Spent Adsorbent Management; hereinafter “Rathore”).
Applicant’s claims are directed toward an apparatus. 
Regarding claim 6; the combination of Burba, Zamorategui, Rau, and Jo discloses the nanoadsorbent based filter for the purification of fluoride and arsenic contaminated water as claimed in claim 1 (See claim 1 supra). 
The combination does not disclose wherein three of the sediment removal filter cartridges can treat 3000-4000 liters of water contaminated with 4-5 mg/I of fluoride after 2-3 regenerations and 1500-2000 liters of water contaminated with 9-10 mg/I of fluoride after 2-3 regenerations.
Rathore relates to the combination by purifying arsenic and fluoride from contaminated water using alumina/activated alumina, and further discloses arsenic and fluoride having concentrations of 100 to 1000 µg/L and 5000 to 30000 µg/L, respectively (See Rathore Pg8084 C2Pr1). Rathore also indicates that in many cases it is possible to reuse the spent adsorbents through its regeneration (See Rathore Pg8081 C2Pr2; this indicates that the spent adsorbents may be regenerated to be reused). Rathore further indicates that the % removal of Fluoride may be anywhere from 40-61.2% removed (See Rathore Table 3. Pg 8089 C1; fluoride ions concentration is increased from 5000 to 30000 µg/L but the percentage removal decreased to 55% (i.e. 5-30 mg/L, or 2.75-16.5 mg/L removal)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination with Rathore’s removal of arsenic that may be anywhere from 5-30 mg/L, or 2.75-16.5 mg/L removal (See Rathore Table 3. Pg 8089 C1), since Rathore indicates that the spent adsorbents may be reused after regeneration See Rathore Pg8081 C2Pr2; this indicates that the spent adsorbents may be regenerated to be reused), and that the parameters of how much arsenic is removed within a finite amount of water would have been experimented to reach another workable range since they are variables in which a recognized result, before the determination of the optimum or workable ranges of said variable, might be characterized as routine experimentation. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Burba et al. (US2008/0156734; hereinafter “Burba”), Zamorategui et al. (NPL – Synthesis and characterization of gamma alumina and compared with an activated charcoal on the fluoride removal from potable well water; hereinafter “Zamorategui”), Rau (US2016/0280566), and Jo et al. (US2011/0266213; hereinafter “Jo”), as applied to claim 1 above, and further in view of Rathore et al. (NPL – Competitive Adsorption of Arsenic and Fluoride onto Economically Prepared Aluminum Oxide/Hydroxide Nanoparticles: Multicomponent Isotherms and Spent Adsorbent Management; hereinafter “Rathore”).
Applicant’s claims are directed toward an apparatus. 
Regarding claim 7; the combination of Burba, Zamorategui, Rau, and Jo discloses the nanoadsorbent based filter for the purification of fluoride and arsenic contaminated water as claimed in claim 1 (See claim 1 supra). 
The combination does not disclose wherein three of the sediment removal filter cartridges can treat 6000-7000 liters of water contaminated with 90-100 μg/l of arsenic after 2-3 regenerations and 2000-3000 liters of water contaminated with 240-250 μg/l of arsenic contaminated after 2-3 regenerations.
Rathore relates to the combination by purifying arsenic and fluoride from contaminated water using alumina/activated alumina, and further discloses arsenic and fluoride having concentrations of 100 to 1000 µg/L and 5000 to 30000 µg/L, respectively (See Rathore Pg8084 C2Pr1). Rathore also indicates that in many cases it is possible to reuse the spent adsorbents through its regeneration (See Rathore Pg8081 C2Pr2; this indicates that the spent adsorbents may be regenerated to be reused). Rathore further indicates that the % removal of arsenic (As) may be anywhere from 82-90% (i.e. 82-820 – 90-900 µg/L removed) (See Rathore Table 3)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination with Rathore’s removal of arsenic that may be anywhere from 82-90% (i.e. 82-820 – 90-900 µg/L removed) (See Rathore Table 3), since Rathore indicates that the spent adsorbents may be reused after regeneration See Rathore Pg8081 C2Pr2; this indicates that the spent adsorbents may be regenerated to be reused), and that the parameters of how much arsenic is removed within a finite amount of water would have been experimented to reach another workable range since they are variables in which a recognized result, before the determination of the optimum or workable ranges of said variable, might be characterized as routine experimentation. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Burba et al. (US2008/0156734; hereinafter “Burba”) in view of Zamorategui et al. (NPL – Synthesis and characterization of gamma alumina and compared with an activated charcoal on the fluoride removal from potable well water; hereinafter “Zamorategui”), further in view of Rau (US2016/0280566), and further in view of Matusz (US2015/0086437).
Applicant’s claims are directed toward an apparatus. 
Regarding claim 8; Burba discloses a adsorbent based filter for the purification of arsenic contaminated water (See Burba abstract, Pr. 2; removal of arsenic from an aqueous solution.), the adsorbent based filter comprising adsorbent in a sediment removal filter cartridges (See Burba Fig. 1-3, Pr. 23-24, 37, 49, 51; container 105, that may be a cartridge and may further prevent the passage of fines and other particulates out of the container. The filter may have an arsenic fixing agent disposed in the housing, where the fixing agent may include particulate solids such as gamma-alumina.), and 
wherein the sediment removal filter cartridges is attached to an inlet of an overhead tank containing contaminated water, and another one of sediment removal filter cartridges is connected to an outlet of a container where treated water is stored (See Burba Fig. 1-3, par. [25]; the container may be connected to a manifold downstream of the container. Par. [49-54]; the inlet 125 and outlet 130.).
Burba does not disclose 1) a nanoadsorbent that adsorbs fluoride in contaminated water, 2) where the nanoadsorbent is 130-150 g of gamma alumina in a plurality of sediment removal filter cartridges, 3) 2/g, and 4) the plurality of sediment removal filter cartridges are arranged in series.
Zamorategui relates to Burba by 1) utilizing gamma alumina for the purification of fluoride removal from potable well water (See Zamorategui introduction, abstract), and further discloses utilizing gamma alumina nanoadsorbent (See Zamorategui Pg3 Particle size and morphology; the powder of gamma alumina contains nanofibers. Pg2 Experimental procedure; the gamma alumina is in a nanopowder). Zamorategui further indicates measuring the adsorption of fluoride ions using the Langmuir equation                                 
                                    q
                                    e
                                    =
                                    
                                        
                                            k
                                            *
                                            Q
                                            m
                                            a
                                            x
                                            *
                                            C
                                            e
                                        
                                        
                                            (
                                            1
                                            +
                                            k
                                            C
                                            e
                                            )
                                        
                                    
                                
                            , were qe is the amount of fluoride ion adsorbed per gram of adsorbent, Qmax is the maximum amount of fluoride ion per unit weight of absorbent to form a complete monolayer on the surface (mg • g-1), k is the Langmuir constant, and Ce is the concentration of fluoride ion remaining in the solution (See Zamorategui Pg4 Langmuir isotherm). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Burba’s filter cartridge that utilizes gamma alumina, further with Zamorategui’s Langmuir equation to determine an appropriate amount of gamma alumina utilized (i.e. 130-150g), since Langmuir’s equation utilizes a number of variables to indicate the amount of ions being removed per gram of adsorbent, in order to provide a suitably purified fluid (See Zamorategui Pg4 Langmuir isotherm; the Langmuir equation that utilizes a plurality of variables would allow a person of ordinary skill in the art to determine an optimum working range to achieve the recognized result of purifying a desired amount of fluid.).
The modified combination of Burba and Zamorategui further does not disclose 2) a plurality of sediment removal filter cartridges, 3) wherein the gamma alumina nanoadsorbent has a surface area in a range of 250 to 300 m2/g, and 4) the plurality of sediment removal filter cartridges are arranged in series.
Rau relates to the combination by utilizing a system of configurable filtering systems that utilizes a plurality of filter cartridges to remove contaminants from a fluid (See Rau Fig. 6-8, Pr. 2, 91, 171, 179; plural screw on filter cartridges with membrane filter cartridges 417 in series. Pr. 157; Plural filter cartridge bodies 502. ), and further discloses the filter cartridges in series (See Rau Fig. 7, par. [2, 91, 171, 179]; membrane filter cartridges 417 in series). Rau indicates that if a fluid flowing through the particulate filters require further filtering, it may flow through additional treatment and/or filtration from the step-down membrane filter (See Rau Pr. 171). The membrane of the filter cartridges in series have a decreasing porosity as the fluid flows through each of the step-down membrane filter cartridge 417 in series. Each of the membrane filter separates only a portion of the contaminants and/or particulates from the fluid passing therethrough because each membrane filter cartridge has a specific porosity that is determined (See Rau Fig. 6-8, Pr. 171). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the modified combination’s filtering system with Rau’s filter cartridge, that removes a contaminant from a fluid, in series and utilizes a plurality of filter cartridges, in order to provide multistage purification that can purify specific materials as it travels through the series of stages (See Rau par. [171]; the filtering cartridges 417 has a decreasing porosity of the membrane in each of the step-down membrane filter cartridge 417 in series. The differing porosity may further alter the separation of particular contaminants/particulates), since Rau indicates utilizing the step-down filters in series may provide additional treatment and/or filtration in order to provide a treated fluid that sufficiently meets determined standards for purity and quality control (See Rau Pr. 171).
The modified combination of Burba, Zamorategui, and Rau further does not disclose 3) wherein the gamma alumina nanoadsorbent has a surface area in a range of 250 to 300 m2/g.
Matusz relates to the prior art by disclosing a purification process that contains impurities (See Matusz Pr. 2), and further discloses that a support material may be utilized in the system may utilize a support material of gamma-alumina, where the surface area is at most 300 m2/g (See Matusz Pr. 45). Matusz further indicates that the size and shape of the support material is not critical to the invention, and may be employed in a number of shapes and sizes (See Matusz Pr. 46).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that utilizes gamma alumina, with Matusz’s gamma-alumina material with a surface area of at most 300 m2/g (See Matusz Pr. 45), since Matusz indicates that the size and shape of the support material is not critical to the invention, and may be employed in a number of shapes and sizes (See Matusz Pr. 46; Additionally; mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled. Additionally, it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed surface area was significant.). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NPL Park (Clean and Facile Solution Synthesis of Iron(III)-Entrapped g-Alumina Nanosorbents for Arsenic Removal); Tsukamoto (2014/0291246); NPL Lee (Enhanced adsorptive removal of fluoride using mesoporous alumina); NPL Rao (ADSORPTION OF FLUORIDE BY GAMMA ALUMINA); NPL Yu (Adsorptive removal of arsenate and orthophosphate anions by mesoporous alumina).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779 

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779